Title: To George Washington from Charles Love, Jr., 2 April 1789
From: Love, Charles Jr.
To: Washington, George



Sir
Boydshole [Va.] 2nd April 1789

The inclosed will serve to inform you that application has been made to me by Mr Fitzhugh for my Saddle Horse, that Gentleman haveing represented to me that you were somewhat distressed for such a horse, has induced me tho otherways contrary to my desire to offer him to you at the Price of Eighty pound C[urrent] M[oney]—a Sum I declare to you I have very lately refused—his age is 3 years this spring I affirm him sound in every respect, his Gates you yourself can best judge off—Mr F. likewise informed me it was not perfectly convenient for you to pay the Cash in hand, a short payment will be equally satisfactory.
could I hope Sir you would accept the use of this Horse untill your immediate purpose was answered, it would be much more agreable to me, than to part with him altogether: Permit me to observe however Flattering it may be to my mind to have contributed in any degree to your ease or Convenie⟨nce⟩ I am equally activated by a desire to remove as far as is in my power every obsticle that can have a tendency to retard the progress of our new Established Government, for the want of which we see our Country languishing in the utmost distress.
these Impressions, or extreme distress, could only induce me to part with a piece of property, to which I am so much attached should you favor me so far as to accept the use of this Horse—must beg the Loan of one, untill you can return him that will answer the common purpose of Riding.

Allow me Sir to add, it is the Fervent prayre of my Soul that your return from the High Office of your late appointment may be marked, with the same degree of Satisfaction and Success, which on a former occation you have experienced, and that by the Wisdom and Virtue of her Councills, our Country may have secured those Blessings which the Valor of her Patriots holds out for her acceptance. I have the honor to be sir with perfect respect & Esteem Your most obedient ser.

Charles Love Jur

